                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ROBERT BRANZUELA,                                     Case No. 19-cv-02498-VC
                 Plaintiff,
                                                        ORDER DISMISSING CASE WITH
          v.                                            PREJUDICE
  JPMORGAN CHASE BANK, et al.,
                 Defendants.



        The deadline to file an amended complaint has passed, so this case is dismissed with

prejudice. No further filings will be accepted in this case, and all hearings have been vacated.

The Clerk of the Court is directed to close the case.

       IT IS SO ORDERED.


Dated: January 2, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
